Name: Commission Regulation (EEC) No 689/86 of 4 March 1986 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/22 Official Journal of the European Communities 5. 3 . 86 COMMISSION REGULATION (EEC) No 689/86 of 4 March 1986 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 560/86 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 560/86 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 560/86 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 5 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 367, 31 . 12. 1985, p . 19 . (3) OJ No L 55, 1 . 3 . 1986, p . 84 . 5. 3 . 86 Official Journal of the European Communities No L 62/23 ANNEX to the Commission Regulation of 4 March 1986 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 80,00  zone II b) 84,00  Algeria 15,00  Tunisia 11,00  other third countries 10,00 10.01 B II Durum wheat for exports to :  Switzerland, Austria and Liechtenstein 5,00  other third countries 10,00 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein 5,00  other third countries 10,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein 100,00  zone II b) 105,00  Japan   other third countries 10,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein   other third countries  , 10.05 B Maize , other than hybrid maize for sowing  10.07 B Millet  10.07 C Grain sorghum ex 1 1 .01 A Wheat flour :  of an ash content of 0 to 520 1 1 1 ,00  of an ash content of 521 to 600 111,00  of an ash content of 601 to 900 98,00  of an ash content of 901 to 1 100 90,00  of an ash content of 1 101 to 1 650 84,00  of an ash content of 1 651 to 1 900 75,00 No L 62/24 Official Journal of the European Communities 5 . 3 . 86 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 111,00  of an ash content of 701 to 1 150 111,00  of an ash content of 1 151 to 1 600 111,00  of an ash content of 1 601 to 2 000 111,00 1 1 .02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 1 300 (')   of an ash content of 0 to 1 300 (2)   of an ash content of 0 to 1 300   of an ash content of more than 1 300  11.02 Alb) Common wheat groats and meal :  of an ash content of 0 to 520 1 1 1 ,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as last amended by Regulation (EEC) No 501 /85 (OJ No L 60 , 28 . 2. 1985).